Citation Nr: 0923116	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for furunculosis 
(claimed as a skin rash).  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for nervous disorder 
manifested by night sweats and confusion, tightness in chest, 
fatigue, and memory loss, claimed as due to undiagnosed 
illness.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for migraine 
headaches, claimed as due to undiagnosed illness. 

5.  Entitlement to an increased (compensable) rating for 
bilateral patellofemoral pain syndrome.

6.  Entitlement to an increased rating for esophagitis, 
status post fundoplication, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above-referenced claim.  

In May 2009, the Veteran testified at a video conference, 
held at the RO, over which the undersigned Veterans' Law 
Judge presided.  A transcript of that hearing has been 
associated with the claims file.  

During the May 2009 video conference hearing, the Veteran 
raised a new claim of entitlement to an increased disability 
rating for service-connected dermatofibroma of the left 
ankle.  However, this matter is not currently before the 
Board because the RO has not yet adjudicated this claim.  
Accordingly, this matter is referred to the RO for 
appropriate action.

The issue of an increased rating for esophagitis being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On May 27, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of the appeal is requested as to the issues 
of service connection for PTSD and furunculosis, a 
compensable disability rating for bilateral patellofemoral 
pain syndrome, and whether new and material evidence has been 
submitted to reopen previously denied claims for service 
connection for a nervous disorder and service connection for 
migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issues of service connection for PTSD and furunculosis, a 
compensable disability rating for bilateral patellofemoral 
pain syndrome, and whether new and material evidence has been 
submitted to reopen previously denied claims for service 
connection for a nervous disorder and service connection for 
migraine headaches, have been met.  38 U.S.C.A. §§ 
7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.202, 20. 204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(c) (as amended by 68 Fed. Reg. 
13235 (April 18, 2003)).

In May 2009, prior to promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issues of 
entitlement to service connection for PTSD and furunculosis, 
a compensable disability rating for bilateral patellofemoral 
pain syndrome, and whether new and material evidence has been 
submitted to reopen previously denied claims for service 
connection for a nervous disorder and service connection for 
migraine headaches.

As the Veteran has withdrawn the appeal as to the above 
stated issues, there remain no allegations of errors of fact 
or law for appellate consideration with regards to the issues 
of entitlement to service connection for PTSD and 
furunculosis, a compensable disability rating for bilateral 
patellofemoral pain syndrome, and whether new and material 
evidence has been submitted to reopen previously denied 
claims for service connection for a nervous disorder and 
service connection for migraine headaches.  Accordingly, the 
Board does not have jurisdiction to review the appeals as to 
these claims.  Thus, the appeals as to these issues are 
dismissed.


ORDER

The claim for entitlement to service connection for PTSD is 
dismissed.

The claim for entitlement to service connection for 
furunculosis is dismissed.

The claim for whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection for a nervous disorder is dismissed.

The claim for whether new and material evidence has been 
submitted to reopen the previously denied claim for service 
connection for migraine headaches is dismissed.  

The claim for entitlement to a compensable rating for 
bilateral patellofemoral pain syndrome is dismissed.


REMAND

Unfortunately, a remand is required as to the issue of 
entitlement to an increased rating for service-connected 
esophagitis.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 
C.F.R. § 3.159(c).

Here, the Veteran is seeking entitlement to a higher 
disability rating for his service-connected esophagitis 
disability, which is currently rated as 10 percent disabling.  
The most recent VA examination for rating purposes was in 
October 2003.  During the May 2009 hearing before the 
undersigned, the Veteran testified as to his current 
symptomatology, to include pain in his shoulders and arms, 
vomiting, and heartburn.  The Veteran essentially claimed 
that his esophagitis disability has gotten worse since his 
last VA examination.  In light of the fact that the Veteran's 
most recent VA examination occurred in October 2003, and his 
assertions as to increased symptoms of his esophagitis, the 
Board finds that an additional examination is warranted.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
addition, the duty to assist requires a medical examination 
when such examination is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Moreover, the October 2003 examination is over five years old 
and is therefore too remote in time from which to evaluate 
the current severity of the disability.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new evaluation after a two year period 
between the last VA examination and the veteran's contention 
that his disability has increased in severity) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered 
"contemporaneous").  Therefore, due to the passage of time 
and the Veteran's assertion, the Board finds that additional 
development is warranted to determine the current nature, 
extent, severity and manifestations of his service-connected 
esophagitis disability.  As such, VA is required to afford 
the Veteran a contemporaneous VA examination.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. 
App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a VA examination with an appropriate 
specialist to evaluate the current 
severity of his service-connected 
esophagitis.  The Veteran's claims file 
shall be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and studies should be 
completed, and all clinical findings 
should be reported in detail.

The examiner is asked to identify and 
completely describe all current 
symptomatology related to the Veteran's 
service-connected esophagitis.  A complete 
rationale for all opinions expressed must 
be provided in a legible report.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim for an increased 
disability rating for his service-
connected esophagitis.  If the benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and 
afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


